Citation Nr: 1042188	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-28 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 13, 2007, 
for the award of service connection for strain, left knee.

2.  Entitlement to an effective date prior to December 13, 2007, 
for the award of service connection for a right knee condition.

3.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected left knee patellofemoral pain 
syndrome (previously rated as left knee strain).  

4.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected degenerative joint disease of 
the right knee (previously rated as right knee condition).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 and a December 2009 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in May 2010.  A 
transcript of the hearing is associated with the claims file.  

The issues of (1) entitlement to an increased evaluation in 
excess of 10 percent for the service-connected left knee 
patellofemoral pain syndrome (previously rated as left knee 
strain), and (2) entitlement to an increased evaluation in excess 
of 10 percent for the service-connected degenerative joint 
disease of the right knee (previously rated as right knee 
condition), are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1969 
to July 1971.

2.  In May 2010, during the Board hearing and prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of the appeal on 
the issues involving entitlement to an effective date prior to 
December 13, 2007, for the award of service connection for 
strain, left knee, and a right knee condition, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of 
entitlement to an effective date prior to December 13, 2007, for 
the award of service connection for strain, left knee, by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

2,  The criteria for withdrawal of the appeal on the issue of 
entitlement to an effective date prior to December 13, 2007, for 
the award of service connection for a right knee condition, by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn the appeal on the issues of (1) 
entitlement to an effective date prior to December 13, 2007, for 
the award of service connection for strain, left knee, and (2) 
entitlement to an effective date prior to December 13, 2007, for 
the award of service connection for right knee condition.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration on those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal on those issues, 
and the appeals are dismissed.


ORDER

The appeal on the issue of entitlement to an effective date prior 
to December 13, 2007, for the award of service connection for 
strain, left knee, is dismissed.

The appeal on the issue of entitlement to an effective date prior 
to December 13, 2007, for the award of service connection for a 
right knee condition, is dismissed.


REMAND

Upon review, the Board finds that the issues of (1) entitlement 
to an increased evaluation in excess of 10 percent for the 
service-connected left knee patellofemoral pain syndrome 
(previously rated as left knee strain), and (2) entitlement to an 
increased evaluation in excess of 10 percent for the service-
connected degenerative joint disease of the right knee 
(previously rated as right knee condition), must be remanded.  

The RO issued a rating decision in December 2009, denying the 
Veteran's claims for an increased rating for each service-
connected knee disability.  During his May 2010 Board hearing, 
the Veteran expressed his disagreement with the December 2009 
rating decision.  He specifically requested that the Board 
hearing transcript be considered a notice of disagreement (NOD).  
Accordingly, the Board accepts the Veteran's May 2010 Board 
hearing transcript as an NOD.  See 38 C.F.R. § 20.201.  To date, 
the RO has not issued the Veteran a statement of the case (SOC) 
with respect to the increased rating claims.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand the claims to the RO for issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the issues are REMANDED for the following action:

The RO must issue the Veteran an SOC with 
respect to his claims of (1) entitlement to 
an increased evaluation in excess of 10 
percent for the service-connected left knee 
patellofemoral pain syndrome (previously 
rated as left knee strain), and (2) 
entitlement to an increased evaluation in 
excess of 10 percent for the service-
connected degenerative joint disease of the 
right knee (previously rated as right knee 
condition), to include notification of the 
need to timely file a substantive appeal to 
perfect his appeal on the issues.  
Thereafter, if the Veteran files a timely 
substantive appeal on either remanded issue, 
the RO should undertake any indicated 
development and readjudicate the claim(s) in 
light of the entire evidentiary record, and 
then issue a supplemental statement of the 
case (SSOC), if appropriate

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


